DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is within the provisions of 37 CFR 1.97 compliance.  Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 - 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “An automatic walking robot for automatically walking and working on the ground, comprising: a housing, a road wheel set rotatably arranged on the housing, and a walking motor arranged on the housing for driving the road wheel set; the road wheel set including two front wheels and two rear wheels each arranged oppositely to one of the front wheels along a traveling direction; a belt drive system located between one of the front wheels and one of the rear wheels located on a same side of the housing, the belt drive system including a driving wheel, a driven wheel, and a drive belt arranged on peripheries of the driving wheel and the driven wheel to transmit motion; an axial line of the driving wheel and an axial line of the driven wheel defining a plane, the drive belt having a first side portion located on one side of the plane and a second side portion located on an other side of the plane; first drive belt tensioning mechanism acting on the first side portion and a second drive belt tensioning mechanism acting on the second side portion; the first drive belt tensioning mechanism including a first mounting seat fixed on the housing, a first drive member threadedly connected to the first mounting seat, and a first tensioning device movably arranged on the housing and abutted against the first side portion, the first drive member abutting against the first tensioning device, and when the first drive member is operated to rotate relative to the first mounting seat, the first drive member moves relative to the first mounting seat and along the axial direction of the first drive member to drive the first tensioning device to move relative to the housing; the second drive belt tensioning mechanism including a second mounting seat fixed on the housing, a second drive member in clearance fit with the second mounting seat, and a second tensioning device movably arranged on the housing and abutted against the second side portion, the second drive member being threadedly connected to the second tensioning device, and when the second drive member is operated to rotate relative to the second mounting seat, the second drive member rotates relative to the second tensioning device to drive the second tensioning device to move relative to the housing, the first drive member and the second drive member being located on a same side of the plane; a belt drive system comprising: a driving wheel, a driven wheel and a drive belt arranged on peripheries of the driving wheel and the driven wheel to transmit motion, the axial line of the driving wheel and the axial line of the driven wheel defining a plane, the drive belt including a first side portion located on one side of the plane and a second side portion located on an other . side of the plane; a first drive belt tensioning mechanism acting on the first side portion and a second drive belt tensioning mechanism acting on the second side portion; the first drive belt tensioning mechanism including a first mounting seat, a first drive member threadedly connected to the first mounting seat, and a first tensioning device abutted against the first side portion, the first drive member being abutted against the first tensioning device, and when the first drive member is operated to rotate relative to the first mounting seat, the first drive member moves relative to the first mounting seat and along the axial direction of the first drive member to drive the first tensioning device to move relative to the housing; and the second drive belt tensioning mechanism including a second mounting seat, a second drive member in clearance fit with the second mounting seat, and a second tensioning device abutted against the second side portion, the second drive member being threadedly connected to the second tensioning device, and when the second drive member is operated to rotate relative to the second mounting seat, the second drive member rotates relative to the second tensioning device to drive the second tensioning device to move relative to the second mounting seat; and the first drive member and the second drive member are located on a same side of the plane”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664